Franklin App. No. 96APE12-1651. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of appellant’s motion to vacate stay and set briefing schedule,
IT IS ORDERED by the court that the motion to vacate stay and set briefing schedule be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that appellant’s brief shall be due within forty days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.